Citation Nr: 1759811	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  10-24 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder (claimed as posttraumatic stress disorder (PTSD)).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1995 to March 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board videoconference hearing in September 2017, and a transcript of the hearing is associated with her claims folder.  

As an initial matter, the Board notes that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the rule in Clemons, the Board has recharacterized the issue on appeal as noted on the cover page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the RO's denial of service connection for a psychiatric disorder, which was claimed as PTSD.  Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. Â§ 4.125 (a), i.e., a diagnosis conforming to specified diagnostic criteria (currently the DSM-5, previously the DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f).  However, it is unclear, based on the evidence of record, what the correct diagnosis/es are, and whether it/they are related to service.  Also, the provisions of 38 C.F.R. § 3.304(f) require further action.  

The Veteran's PTSD claim is predicated, in part, on a reported history of in-service harassment and personal assaults.  The Veteran's numerous service treatment records do not show any psychiatric diagnoses.  The Veteran got married in service in June 1996, and on service examination in December 1997, the Veteran denied having or having had psychiatric symptomatology and was psychiatrically normal clinically.  The Veteran's service personnel records show numerous certificates and awards for achievements. 
 
In September 1998, she had a child.  In June 2002, she was living with her husband and 2 small children.  Her psychosocial status was positive, friendly, willing, and good, and she had social support.  May and June 2005 VA medical records report that there was no history of depression, panic attacks, trouble sleeping, or alcohol abuse, but the Veteran was positive for anxiety.   

Time passed, and in August 2007, she was felt to have subsyndromal PTSD with panic attacks.  In June 2009, a VA health care provider noted that there are common threads of anxiety to the point of full, or at least limited-symptoms panic attacks; depression; and insomnia.  The provider noted that at various times, this had been put together as PTSD within the context of sexual harassment in service.  However, "No one has spelled out if this is complex-PTSD (borderline dynamics) or full PTSD meeting criterias A-D".  In January 2010, the Veteran reported some of the alleged in-service incidents to her health care provider, who reported that she showed some arousal with relating the stories.  Borderline features were noted in October 2011.  Complex PTSD was reported in December 2013.  

More recently, a report from a VA psychiatrist in June 2016 suggests that the Veteran's psychiatric diagnoses are unclear.  The psychiatrist was considering what the implications of medication would be for the Veteran if she happens to have bipolar disorder.  Anxiety disorder, major depressive disorder, panic disorder, and excoriation disorder are also reported in medical records, including from and around the July 2015 time period.  Furthermore, in July 2016, a PTSD screen was negative.  In January 2017, the Veteran was geographically separated from her children and having divorce issues along with severe symptoms.  In February 2017, she was said to have PTSD due to military sexual trauma.  It is not clear to the Board what diagnosis or diagnoses are appropriate under the applicable DSM-5 criteria, and whether such disorder(s) are related to service.  

After reviewing the record, the Board finds that the following action should be undertaken.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated mental health care treatment records.  

2.  After the above development is completed, the Veteran should be scheduled for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorders diagnosed since this claim was filed in March 2008.  The claims file must be made available to the examiner for review, and the examiner should review it in detail for important information to help with the examiner's objectives described below.  All necessary testing, including any psychological testing deemed necessary, should be conducted to help ascertain all appropriate psychiatric diagnoses.  

a. Please identify all psychiatric disorders diagnosed since March 2008, to include bipolar disorder, anxiety disorder, major depressive disorder, panic disorder, and excoriation disorder.  
b. Please clearly indicate whether the official DSM-5 criteria for a diagnosis of PTSD have been met, and adequately explain why or why not, providing supporting details.
c. If a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the PTSD is causally related to the Veteran's reports of harassment and personal assaults in service, to include any indication of behavior changes following the reported incidents.  Please consider and discuss as necessary the Veteran's statements in her VA forms 21-0781a dated in February 2008 (reporting being forcibly kissed off base (Fort Jackson) between June and August 1989 during AIT and also being sexually harassed verbally and physically during a year between February 1990 and April 1993 while stationed with a unit out of Fort Baker, San Francisco, CA) and March 2017 (reporting nasty words and behavior and a sexual assault on March 1, 1995 at Aberdeen Proving Grounds).
d. Regardless of whether a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder, to include bipolar disorder, anxiety disorder, major depressive disorder, panic disorder, and excoriation disorder, is causally related to service, to include the harassment/personal assaults claimed.  

A rationale should be provided for all opinions rendered, to include discussion of the relevant information which is contained in the record, including the information provided above, as necessary.  

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above-posed questions.

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

